                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   SYB, LLC dba Golden Heart Senior Care

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                11       KALIAH BURNETT,

                12                      Plaintiff,                         Case No. 2:20-cv-00029-APG-BNW

                13               vs.

                14       GTLV LLC, dba GOLDEN HEART SENIOR                 STIPULATION AND ORDER TO (1)
                         CARE, a domestic Limited-Liability                DISMISS GTLV LLC dba GOLDEN
                15       Company; DOES 1 through 20, inclusive;            HEART SENIOR CARE WITH
                         ROE CORPORATIONS, 1 through 20,                   PREJUDICE, (2) ADD DEFENDANT
                16       inclusive,                                        SYB, LLC dba GOLDEN HEART
                                                                           SENIOR CARE AS THE PROPER
                17                      Defendants.                        DEFENDANT, and (3) AMEND THE
                                                                           CASE CAPTION
                18
                19
                                Defendant SYB, LLC dba Golden Heart Senior Care, misnamed as GTLV LLC dba
                20
                         Golden Heart Senior Care, and Plaintiff Kaliah Burnett, by and through their respective counsel
                21
                         of record, hereby stipulate as follows:
                22
                                Plaintiff was employed by Defendant SYB, LLC dba Golden Heart Senior Care, but
                23
                         erroneously named her former employer as “GTLV LLC dba Golden Heart Senior Care.” In the
                24
                         interest of judicial economy, and to avoid the unnecessary time and cost of motion practice
                25
                         regarding this issue, the parties have agreed to correct this mistake by dismissing the mistakenly
                26
                         named incorrect entity, “GTLV LLC dba Golden Heart Senior Care,” and adding in as the proper
                27
                         party SYB, LLC dba Golden Heart Senior Care, Plaintiff’s prior employer.
                28
Jackson Lewis P.C.
    Las Vegas
                     1          Defendant SYB, LLC dba Golden Heart Senior Care waived the service requirement and

                     2   will file its responsive pleading on or before February 11, 2020 in accordance with the parties’

                     3   prior stipulation. See ECF No. 12. Thus, the parties have stipulated to the following:

                     4          1.      That Defendant GTLV LLC dba Golden Heart Senior Care be dismissed from this

                     5   action with prejudice;

                     6          2.      That Defendant SYB, LLC dba Golden Heart Senior Care be named as the proper

                     7   Defendant, undersigned counsel having been authorized to accept service of Plaintiff’s Complaint

                     8   against Defendant SYB, LLC dba Golden Heart Senior Care and file its responsive pleading on its

                     9   behalf on or before February 11, 2020;

                10              3.      That the caption be revised to reflect that the entity identified as “GTLV LLC dba

                11       Golden Heart Senior Care” shall be stricken from the caption; and

                12              4.      That the caption be revised to reflect the addition of “Defendant SYB, LLC dba

                13       Golden Heart Senior Care” as the properly named Defendant.

                14              This stipulation is submitted and based upon the following:

                15              1.      Defendant SYB, LLC dba Golden Heart Senior Care was Plaintiff’s employer and

                16       is the proper Defendant in this action. As such, there is good cause for dismissing GTLV LLC

                17       dba Golden Heart Senior Care, adding Defendant SYB, LLC dba Golden Heart Senior Care as the

                18       proper Defendant, and for correcting the caption;

                19              2.      Defendant SYB, LLC dba Golden Heart Senior Care has authorized its

                20       undersigned counsel to accept service of the Complaint on its behalf (to avoid any additional cost

                21       to Plaintiff or delay), and file its responsive pleading on its behalf on February 11, 2020;

                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
                     1            3.       This request is made in good faith, in the interest of judicial economy and to save

                     2   the Parties the time and expense of motion practice to name the proper Defendant and correct the

                     3   caption, and is not for the purpose of delay.

                     4            Dated this 6th of February, 2020.

                     5   KANG & ASSOCIATES, PLLC                                JACKSON LEWIS P.C.

                     6
                     7   /s/ Patrick W. Kang                                    /s/ Daniel I. Aquino
                         Patrick W. Kang, Esq., Bar No. 10381                   Deverie J. Christensen, Bar No. 6596
                     8   Kyle R. Tatum, Esq., Bar No. 13264                     Daniel I. Aquino, Bar No. 12682
                         6480 W. Spring Mountain Road, Suite 1                  300 S. Fourth Street, Suite 900
                     9   Las Vegas, Nevada 89146                                Las Vegas, Nevada 89101

                10       Attorney for Plaintiff                                 Attorneys for Defendant
                         Kaliah Burnett                                         SYB, LLC dba Golden Heart Senior Care
                11
                12
                13
                14                                                       ORDER

                15                IT IS SO ORDERED this ____ day of February 2020.

                16               IT IS SO ORDERED.
                                                                                 ______________________________
                                                                                  District Court Judge
                17                                                               UNITED STATES DISTRICT JUDGE
                18                                                               Dated: February 6, 2020.

                19
                         4830-0332-3827, v. 1
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            3
    Las Vegas
